Order entered March 11, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00220-CV

           IN RE LUIS A. SANTIAGO, AND LINDA A. SANTIAGO, Relators

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-02073-2011

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator’s to bear the costs of this original proceeding.




                                                     /s/   BILL WHITEHILL
                                                           JUSTICE